       Case 1:16-cr-00483-JSR Document 132 Filed 02/11/19 Page 1 of 1
                                                         U.S. Department of Justice

                                                         United States Attorney
                                                         Southern District of New York
                                                         The Silvio J. Mo llo Building
                                                         One Saint Andrew 's Pla=a
                                                         New York, New York 10007

                                 The Clerk of Court is respectfully directed to remove the access
                                 restrictions on petitioner's Second Amended Petition (Dkt. No.
                                 23), Appendix Table of Contents (Dkt. No . 24), and Appendix V
BY CM/ECF                        (Dkt. No. 25) . Each shall be made accessible to the public on the public
                                 dockj;..w-"""'='---Y.l~ERED.
The Honorable Barbara Moses
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

              Re:     Stefan Lumiere v. United States,
                      18 Cv. 9170 (JSR) (BCM)


                                                            MEMO ENDORSED
                      16 Cr. 483 (JSR)

Dear Judge Moses:

                As directed by the Court, the Government writes in response to the defendant' s
request to seal his Second Amended Petition and Appendix V, both of which were filed on January
31 , 2019. (Dkt. 23 & 24.) The Government does not object to the Second Amended Petition or
Appendix V being filed on the public docket.

                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney


                                         By :      Isl
                                                Ian McGinley
                                                Damian Williams
                                                Joshua A . Naftalis
                                                Assistant United States Attorneys
                                                (212) 637-2257 I 2298 I 2310

cc :   Stefan Lumiere (by U.S. mail)


                                                                         I,~-T~DC SD~•TY
                                                                         i D0....,U: 1Ei\f
                                                                         p -:~LECTRONI CALLY FILED
                                                                         , .• ') r, #
                                                                         ii ;. ' \~ :                I       I
                                                                          : C'.';JE FI LED:   c{2,,/t i /t 9·
                                                                                                 t       '
